Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/15/2021. 
Claims 1-22 are amended and pending. 
Rejection of claims 1-22 under 35 USC 112(a) is withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 and 12/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/276,777 in view of Yiu et al. (US 2019/0044689 A1), Jeon et al. (US 2019/0132862) and Wu (US 2019/0045571) and Nagaraja et al. (US 2018/0338253 A1). 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 11, Claims 1, 7 of Application ‘777 discloses a method for a User Equipment (UE) or UE, the method or UE comprising: 
A transceiver (Claim 7, limitation 1); and 
A processor (Claim 7, limitation 2) configured to:
receiving, via the transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (claim 7, limitation 3, see also claim 1); 
performing a radio link monitoring on the first bandwidth part using first Radio Link Monitoring (RLM) configuration information included in the received first configuration information if an active bandwidth part of the UE is the first bandwidth part (claim 7, limitation 4, see also claim 1); 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (claim 7, limitation 5, see also claim 1); 
switching, using the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (claim 7, limitation 6, see also claim 1); and 
performing a radio link monitoring on the second bandwidth part using second RLM configuration information included in the received second configuration information in a case where the active bandwidth part of the UE is the second bandwidth part (claim 7, limitation 7, see also claim 1).
Claim 1 or 7 of Application 777 fail to explicitly recite but Yiu discloses wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration 
wherein the first RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the first bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the second RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the second bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the radio link monitoring on the first bandwidth part comprises monitoring a downlink radio link quality of the first bandwidth part (see par. 0115-0116, discloses radio link monitoring to include monitoring channel quality), and wherein the radio link monitoring on the second bandwidth part comprises monitoring a downlink radio link quality of the second bandwidth part (see par. 0115-0116, discloses radio link monitoring to include monitoring channel quality). Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). Wu also discloses receiving, in a first bandwidth part, a RRC reconfiguration message that includes configuration information (see fig. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring the first and second BWP by accessing their channel quality as described by Yiu. 
The motivation for doing so would be to allow monitoring the particular channel relating to each BWP. 
Application 777 fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu. 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 
The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures. 

Regarding claims 2, 12, claim 2 of Application 777 discloses the method or the UE wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal that the UE uses for the RLM, and wherein the reference signal that the UE uses for the RLM is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (see claim 2).

Regarding claims 3, 13, Claim 3 of Application 777 discloses the method or the UE wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part (see claim 3).

Regarding claims 4, 14, Claim 1 or 7 fails to disclose but Yiu discloses the method or the UE wherein the UE receives the second configuration information before the receiving the DCI 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the UE receives the second configuration information before the receiving the DCI as described by Yiu. 
The motivation for doing so would be to allow configuring the first channel of communication. 

Regarding claims 5, 15, Claim 1 or 7 discloses the method or the UE wherein the UE receives the RRC Reconfiguration message in a case where the active bandwidth part is the first bandwidth part (see claim 7, limitation 3 or claim 1, limitation 1).

Regarding claims 6, 16, Claim 8 of Application 777 discloses the method for a base station or the BS, the method or the BS comprising: 
A transceiver (see claim 8, limitation 1); and 
A processor (see claim 8, limitation 2) configured to:
transmitting, to a User Equipment (UE) via a transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see claim 8, limitation 3), 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information which is configured to be used by the UE to perform a radio link monitoring on the first bandwidth part in a case where an active bandwidth part of the UE is the 
transmitting, to the UE, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), the DCI being configured to cause the UE to switch the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see claim 8, limitation 6). 
Claim 8 fails to disclose but Yiu discloses wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part if an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, configuring the measurement gap, which locates the SS, which is the RS used in performing RLM, i.e. configuration of the gap or configuration of SS or RS for each BWP is equivalent to RLM configuration), wherein the first RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the first bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the second RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the second bandwidth part (see par. 0025-0029, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring the first and second BWP by accessing their channel quality as described by Yiu. 
The motivation for doing so would be to allow monitoring the particular channel relating to each BWP. 
Application 777 fails to disclose wherein both of the radio link monitoring on the first bandwidth part and the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 

The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 
The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures. 

Regarding claims 7, 17, Claim 8 fails to disclose but Yiu discloses the method or the BS wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal configured to be used by the UE for the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal configured to be used by the UE for the RLM, and wherein the reference signal configured to be used by the UE is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS), such that radio link monitoring can be performed. 
The motivation for doing so would be to allow monitoring the quality of the channel to determine its operational status. 

Regarding claims 8, 18, Claim 8 fails to disclose but Yiu discloses the method or the BS, wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part (see par. 0107).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part as described by Yiu. 
The motivation for doing so would be to allow configuring the initial BWP such that communication can be performed using initial BWP. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the UE receives the second configuration information before the receiving the DCI as described by Yiu. 
The motivation for doing so would be to allow configuring the first channel of communication. 

Regarding claims 10, 20, Claim 8 discloses the method or the BS wherein at least one hardware processor or the base station transmits the RRC Reconfiguration message in a case where the active bandwidth part is the first bandwidth part (see claim 8, limitation 3).

Regarding claim 21, 22, Applicant 777 fails to disclose but Wu discloses the method further comprising wherein the at least one hardware processor is configured to detecting whether or not a radio link failure exists using a result of the performing the radio link monitoring on the first bandwidth part if the active bandwidth part of the UE is the first bandwidth part (see fig. 4, 310, discloses detecting radio link failure by performing RLM on an active BWP).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to including detecting whether or not a radio link failure exists as described by Wu. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2019/0044689 A1) in view of Jeon et al. (US 2019/0132862 A1) and Wu  (US 2019/0045571 A1) and Nagaraja et al. (US 2018/0338253 A1).

Regarding claims 1, 11, Yiu discloses a method for a User Equipment (UE) or UE, the method or UE comprising: 
A transceiver (see fig. 2, 208); and 
A processor (see fig. 2, 204e) configured to:
receiving, via the transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see par. 0026-0029, 0102, see also fig. 4A, 404-410, particularly discloses receiving RRC reconfig. Message including config. Information for first and second bandwidth part, par. 0128-0131, particularly discloses configuration of gap for each BWP using the configuration message 420 of fig. 4), 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part in a case where an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part in a case where an active bandwidth part of the UE is 
performing a radio link monitoring on the first bandwidth part using on first Radio Link Monitoring (RLM) configuration information included in the received first configuration information in a case where an active bandwidth part of the UE is the first bandwidth part (see par. 0113-0123); 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (see par. 0026, 0098); 
switching, using on the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 00106, discloses switching based on DCI); and 
performing a radio link monitoring on the second bandwidth part using second RLM configuration information included in the received second configuration information in a case where the active bandwidth part of the UE is the second bandwidth part (see par. 0113-0123, discloses reconfiguring to monitor/measure a different BWP based on switching default BWP from active BWP), wherein the first RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the first bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the second RLM configuration information indicates a resource of a reference signal 
Yiu discloses performing RRM instead of RLM as noted above. Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). Although, Yiu does not explicitly disclose, Wu also discloses receiving, in a first bandwidth part, a RRC reconfiguration message that includes configuration information (see fig. 3, 304-308) and receiving the second configuration prior to switching the BWP (see par. 0030-0035, discloses receiving second configuration prior to switching or using the second BWP). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring RLM for each of the BWP such that they can be measured and reported prior to being used for communication. 
The motivation for doing so would be to allow recognizing of the failure of the BWP or switching to a BWP which is bad in signal quality. 
Yiu fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu. 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 
The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures. 



Regarding claims 3, 13, Yiu discloses the method or the UE wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part (see par. 0107).

Regarding claims 4, 14, Yiu discloses the method or the UE wherein the UE receives the second configuration information before the receiving the DCI (see par. 0098, discloses receiving configuration information in SIB which is transmitted at the time of connection and prior to any DCI signaling).

Regarding claims 5, 15, Yiu discloses the method or the UE wherein the UE receives the RRC Reconfiguration message in a case where the active bandwidth part is the first bandwidth part (see par. 0026-0029, 0102, see also fig. 4A, 404-410, particularly discloses receiving RRC reconfig. Message including config. Information for first and second bandwidth part).

Regarding claims 6, 16, Yiu discloses the method for a base station or the BS, the method or the BS comprising: 
A transceiver (see fig. 2, 208); and 

transmitting, to a User Equipment (UE) via a transceiver, a Radio Resource Control (RRC) Reconfiguration message that includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see par. 0026-0029, 0102, see also fig. 4A, 404-410, particularly discloses receiving RRC reconfig. Message including config. Information for first and second bandwidth part), 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information  for a radio link monitoring on the first bandwidth part in a case where an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for a radio link monitoring on the second bandwidth part if the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, configuring the measurement gap, which locates the SS, which is the RS used in performing RLM, i.e. configuration of the gap or configuration of SS or RS for each BWP is equivalent to RLM configuration); and 
transmitting, to the UE, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), for switching the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 00106, discloses switching based on DCI, wherein switching is from active to initial BWP), wherein the first RLM configuration information indicates a resource of a reference signal monitored during the radio link monitoring on the first bandwidth part (see par. 0025-0029, discloses various configuration of BWP represented by specific numerology), wherein the second RLM configuration information 
Yiu discloses performing RRM instead of RLM as noted above. Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). Although, Yiu does not explicitly disclose, Wu also discloses receiving, in a first bandwidth part, a RRC reconfiguration message that includes configuration information (see fig. 3, 304-308) and receiving the second configuration prior to switching the BWP (see par. 0030-0035, discloses receiving second configuration prior to switching or using the second BWP). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring RLM for each of the BWP such that they can be measured and reported prior to being used for communication. 
The motivation for doing so would be to allow recognizing of the failure of the BWP or switching to a BWP which is bad in signal quality.  
Yiu fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 A1) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on 
The motivation for doing so would be to allow monitoring the multiple configured BWPs. 
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja. 
The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures. 

Regarding claims 7, 17, Yiu discloses the method or the BS wherein each of the first RLM configuration information and the second RLM configuration information includes information of a reference signal configured to be used by the UE for the RLM, and wherein the reference signal configured to be used by the UE is either Synchronization Signal/Physical 

Regarding claims 8, 18, Yiu discloses the method or the BS, wherein either the first bandwidth part or the second bandwidth part is an initial bandwidth part (see par. 0107).

Regarding claims 9, 19, Yiu discloses the method or the BS wherein the base station transmits the second configuration information before the transmitting the DCI (see par. 0098, discloses receiving configuration information in SIB which is transmitted at the time of connection and prior to any DCI signaling).

Regarding claims 10, 20, Yiu discloses the method or the BS wherein the base station transmits the RRC Reconfiguration message in a case where the active bandwidth part is the first bandwidth part (see par. 0026-0029, 0102, see also fig. 4A, 404-410, particularly discloses receiving RRC reconfig. Message including config. Information for first and second bandwidth part).

Regarding claim 21, 22, Yiu fails to disclose but Wu discloses the method further comprising or at least one hardware processor configured to detecting whether or not a radio link failure exists using a result of the performing the radio link monitoring on the first bandwidth part in if the active bandwidth part of the UE is the first bandwidth part (see fig. 4, 310, discloses detecting radio link failure by performing RLM on an active BWP).

The motivation for doing so would be to allow detecting failure and perform switch over to alternate BWP to recovering from the failure. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant prefers to defer the arguing the provisional double patenting rejection of claims 1-22. Therefore, the rejection of claims are maintained. 
With respect to prior art rejection, Applicant primarily argues that Jeon fails to disclose “…wherein both of the performing the radio link monitoring on the first bandwidth part are performed by the UE in connected state.” Applicant states that these feature is different than what Jeon discloses and that without impermissible hindsight it would have not been obvious. Examiner respectfully disagrees. 
First examiner notes that Wu discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). Additionally, an ordinary skill in the art would recognize that there are three states for a UE, a device is either in idle, connected or disconnected states. It is also clearly established that RRC message can only be sent a UE is in connected state. Therefore, because the configuration is performed using RRC messages, it would be obvious that the UE is in connected state to perform RLM. Additionally, assuming that this wasn’t the case, Yiu in view of Wu 
Additionally, with regards to claim 6, 16, the claim do not contain the argued limitation. They are also not separately argued either. As such, the rejection of claims are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466